White, Presiding Judge.
One of the grounds of tíie motion for a new trial was that the verdict was contrary to the evidence. Both the complaint and information charged that the alleged assault was committed upon the person of Granberry Byrd. All the witnesses testified that the party they saw assaulted by appellant was one Granville Byrd. The name of the assaulted party must be proven as alleged. (Hardin v. The State, 26 Texas, 113; Goode v. The State, 2 Texas Ct. App., 520; 65 Ind., 460; 6 Ill. App., 537.)
Because there was a fatal variance between the allegation and proof, and the latter does not sustain the former, the judgment .is reversed and the cause remanded.

Reversed and remanded.

Opinion delivered May 23, 1883.